In an unsafe building proceeding pursuant to the Administrative Code of the City of New York § 26-235, Jerry Castelle appeals from (1) an order of the Supreme Court, Kings County (Jackson, J.), dated January 11, 2007, which denied his motion to vacate an order of the same court, dated November 2, 2006, entered upon his default, directing the Superintendent of Buildings for the Borough of Brooklyn to demolish an unsafe building owned by him, and (2) an order of the same court dated April 24, 2007, which, upon renewal, adhered to the original determination.
Ordered that the appeals are dismissed, as academic, without costs or disbursements.
Here, the building which was the subject of these proceedings has been demolished. Consequently, the appeals have been rendered academic, and this matter does not warrant invoking the exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714 [1980]; Matter of City of New York v Unsafe Bldg. & Structure, 213 AD2d 402 [1995]; Heller v Trustees of Town of E. Hampton, 198 AD2d 331, 332 [1993]). Florio, J.E, Miller, Dillon and McCarthy, JJ., concur.